Fish, J.
1. Where on the trial of an action upon a forthcoming bond given in a claim, case, every material allegation of the plaintiff’s petition was admitted in an answer filed by one of the defendants, and the latter in such answer set up a defense which was not sustained by any evidence, it was error to grant a nonsuit as to this defendant.
2. The Supreme Court can not undertake to determine whether excluding evidence was reversible error, when the record does not disclose what the rejected evidence was.

Judgment reversed.


All the Justices concurring.